Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2022 has been entered. 
	
DETAILED ACTION

Claims 1-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BEN-TSION et al. (U.S. Pub. No. 20130275447 A1, hereinafter Ben), in view of Seki et al. (U.S. Pub. No. 20120284476 A1), further in view of Antony et al. (U.S. Pub. No. 20150161008 A1), and further in view of Tati et al. (U.S. Pub. No. 20130205106 A1).
Ben and Antony were cited in a previous Office Action.

As per claim 1, Ben teaches the invention substantially as claimed including a method for processing data, performed by a manager, comprising:
receiving a request for storing a data block from a … [source logical volume] of a virtual machine into a … [dest. logical volume] of the virtual machine, the request indicating a virtual storage address for storing the data block in the … [source logical volume] and a virtual disk address, to which the data block is to be stored, in the [dest. logical volume] (par. 0017, receiving the move command, a reference to said at least one entry associated with said source data portion in the source mapping structure DSsrc; par. 0012, method of moving at least one source data portion from a source logical volume Vsrc [virtual storage] to at least one destination range in at least one destination logical volume Vdest [virdual disk] thereby giving rise to at least one moved data portion in said at least one destination logical volume Vdest; 0013 … a source mapping data structure DSsrc associated with the source logical b data portion and indicative of mapping between one or more contiguous ranges of addresses corresponding to said at least one source data portion in the source logical volume Vsrc);
determining, according to a first mapping table, a physical storage address for storing the data block within a physical storage associated with the virtual machine based on the virtual storage address, the first mapping table comprising a mapping relationship between a virtual storage address and a physical storage address … (par. 0084 … In the source mapping data structure DS.sub.src [first mapping table], the source logical address associated with the source data portion is further looked up to retrieve the actual physical address); and
associatively storing the virtual disk address and the physical storage address into a second mapping table along with updating the mapping relationship of the virtual storage address of the data block in the first mapping table (page 9, claim 1, lines 18-27 configuring a destination mapping data structure DSdest a [second mapping table] associated with said at least one destination logical volume Vdest to comprise at least one entry associated with said at least one destination range [virtual disk address]] and comprising a reference to said at least one entry in the source mapping data structure DSsrc, said at least one entry in the source mapping data structure DSsrc to be used for mapping to addresses related to physical address space and corresponding to the source data portion and to the moved data portion. That is, des. mapping data structure includes an entry that associates a physical address with destination address; par. 0092 the data portion … [is] virtually moved from the source logical volume to the destination logical volume in a single, atomic operation, by means of a mere manipulation of metadata and without physical copying of data in the storage system; page 9, claim 1, line 28-32 configuring said at least one entry in the source mapping data structure DSsrc to bear an indication that said one or more contiguous ranges of addresses corresponding to said at least one source data portion in the source logical volume Vsrc are unavailable to a client, equiv. to updating the mapping relationship of the virtual storage address of the data block),  the second mapping table being a host table in a case that a data block corresponding to a physical storage address in the second mapping table is stored in the physical storage (par. 0081 The storage control layer is further configured (402) to comprise a destination mapping data structure DS.sub.dest [as host table] assigned, respectively, to the destination volume V.sub.dest. The destination mapping data structure is configured to map between one or more contiguous ranges of addresses related to the destination logical volume and one or more contiguous ranges of addresses related to the corresponding physical address space),
Ben does not expressly disclose: the second mapping table … being a host file in a case that a data block corresponding to a physical storage address in the second mapping table is in a physical disk. 
However, Seki teaches: the second mapping table … being a host file in a case that a data block corresponding to a physical storage address in the second mapping table is in a physical disk (par. 0100 referring to the mapping table (VFS table) in the shared memory 120; Fig. 6, describes mapping table as virtual file system VFS, when data is stored in a disk/storage device 300).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of moving data of Ben by incorporating a mapping table as host VFS table or host file as set forth by Seki as such VFS table would provide for efficiently locating data blocks stored in a disk/storage device.  
Ben and Seki does not expressly disclose: a virtual storage of a virtual machine; and a virtual disk of the virtual machine.
However, Antony teaches a virtual storage of a virtual machine; and a virtual disk of the virtual machine (par. 0019 Each VM also includes virtual storage for storing data related to the VM. The virtual storage can include virtual memory 141 and a virtual disk 142; 0020 The virtual disk 142 includes a log file 143 and a core file 145. Of course, the virtual disk 142 can include other data files, such as those created by the guest OS 150 or the user applications 152. The log file 143 and/or the core file 145 can also be stored in virtual memory 141).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify teachings of Ben and Seki to include virtual machines having at least a virtual memory and virtual disk as disclosed by Antony because it would provide the ability of moving data from a virtual memory of a virtual machine to the virtual disk of the virtual machine, whilst eliminating a need of using host resources as well as eliminating a need of physically copying data from one physical memory/storage location to the other, thereby reducing consumption of host and storage resources.
Ben, Seki and Antony do not expressly describe: the first mapping table being a shadow page table or an extended page table.
However, Tati teaches: the first mapping table being a shadow page table or an extended page table (par. 0017 … Shadow page tables are maintained by the VMM and provide mappings from the guest virtual address space directly to the physical address space of system memory 122).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify teachings of Ben, Seki and Antony to include shadow page tables as disclosed by Tati because shadow page tables would provide mappings from the virtual storage address space of the VM directly to the physical storage address space of the host.

As per claim 3, Ben further teaches wherein updating the mapping relationship of the virtual storage address of the data block in the first mapping table comprises: allocating a second physical storage block for the virtual storage address in the physical storage; and modifying, in the first mapping table, a mapping relationship between the physical storage address and the virtual storage address to a relationship between an address of the allocated second physical storage block and the virtual storage address (page 9, claim 1, line 28-32 configuring said at least one entry in the source mapping data structure DSsrc to bear an indication that said one or more contiguous ranges of addresses corresponding to said at least one source data portion in the source logical volume Vsrc are unavailable to a client, equiv. to updating the mapping relationship of the virtual storage address of the data block).

As per claim 5, Ben teaches the invention substantially as claimed including a method for processing data, performed a manager, comprising: 
receiving a request for storing a data block from a … [logical volume] of a virtual machine into a … [logical volume] of the virtual machine, the request indicating a virtual storage address for storing the data block in a virtual machine storage and a virtual disk address, to which the data block is to de stored, in the virtual disk (par. 0017, receiving the move command, a reference to said at least one entry associated with said source data portion in the source mapping structure DSsrc; par. 0012, method of moving at least one source data portion from a source logical volume Vsrc [virtual storage] to at least one destination range in at least one destination logical volume Vdest [virdual disk] thereby giving rise to at least one moved data portion in said at least one destination logical volume Vdest; 0013 … a source mapping data structure DSsrc associated with the source logical b data portion and indicative of mapping between one or more contiguous ranges of addresses corresponding to said at least one source data portion in the source logical volume Vsrc);;
determining, according to a second mapping table, a physical storage address for storing the data block within a physical storage associated with the virtual machine based on the virtual disk address, the second mapping table comprising a mapping relationship between a virtual disk address and a physical storage address (par. 0084 … In the source mapping data structure DS.sub.src [first mapping table], the source logical address associated with the source data portion is further looked up to retrieve the actual physical address), the second mapping table being a host table in a case that a data block corresponding to a physical storage address in the second mapping table is stored the physical storage (par. 0081 The storage control layer is further configured (402) to comprise a destination mapping data structure DS.sub.dest [as host table] assigned, respectively, to the destination volume V.sub.dest. The destination mapping data structure is configured to map between one or more contiguous ranges of addresses related to the destination logical volume and one or more contiguous ranges of addresses related to the corresponding physical address space). 
Ben does not expressly disclose: the second mapping table … being a host file in a case that a data block corresponding to a physical storage address in the second mapping table is in a physical disk. 
However, Seki teaches: the second mapping table … being a host file in a case that a data block corresponding to a physical storage address in the second mapping table is in a physical disk (par. 0100 referring to the mapping table (VFS table) in the shared memory 120; Fig. 6, describes mapping table as virtual file system VFS, wherein data is stored in a disk/storage devices 300).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of moving data of Ben by incorporating a mapping table as host VFS table or host file as set forth by Seki as such VFS table would provide for effciently locating data blocks stored in a disk/storage device .  
Ben and Seki does not expressly disclose: a virtual storage of a virtual machine; and a virtual disk of the virtual machine.
However, Antony teaches a virtual storage of a virtual machine; and a virtual disk of the virtual machine (par. 0019 Each VM also includes virtual storage for storing data related to the VM. The virtual storage can include virtual memory 141 and a virtual disk 142; 0020 The virtual disk 142 includes a log file 143 and a core file 145. Of course, the virtual disk 142 can include other data files, such as those created by the guest OS 150 or the user applications 152. The log file 143 and/or the core file 145 can also be stored in virtual memory 141).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of moving data of Ben and Seki by incorporating with a virtual machine system having at least a virtual memory and virtual disk as disclosed by Antony because it would provide the ability of moving data from the virtual disk to the virtual memory of the virtual machine, whilst eliminating a need of using host resources as well as eliminating a need of physically copying data from one physical memory/storage location to the other, thereby reducing consumption of host and storage resources. 
Ben, Seki and Antony does not expressly describe: the first mapping table being a shadow page table or an extended page table.
However, Tati teaches: the first mapping table being a shadow page table or an extended page table (par. 0017 … Shadow page tables are maintained by the VMM and provide mappings from the guest virtual address space directly to the physical address space of system memory 122).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify teachings of Ben, Seki and Antony to include shadow page tables as disclosed by Tati because shadow page tables would provide mappings from the virtual storage address space of the VM directly to the physical storage address space of the host.

As per claim 6, Ben and Antony teaches the limitations of claim 1. Ben further teaches determining whether the physical storage address for storing the data block is within the physical storage associated with the virtual machine based on the virtual disk address; allocating a first physical storage block from the physical storage, in response to no physical storage address for storing the data block within the physical storage associated with the virtual machine; storing the data block from a physical disk associated with the virtual disk into the first physical storage block; and determining an address of the first physical block for use as the physical storage address (par. 0055 … Thus, for instance, whenever space has to be allocated on a disk or on a memory component in order to store data, this allocation can be done in terms of data portions also referred to hereinafter as "allocation units"; par. 0084 … In the source mapping data structure DS.sub.src, the source logical address associated with the source data portion is further looked up to retrieve the actual physical address; par. 0065 … parameters defining the request in terms of VUAs are further translated into parameters defining the request in the VDS in terms of VDAs and further translated into physical storage addresses).

As per claim 9, it is an apparatus having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1. Ben further teaches at least one processor; and a memory storing instructions (par. 0118 a machine-readable memory tangibly embodying a program of instructions executable by the machine for executing the disclosed method).

As per claim 11, it is an apparatus having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as applied to claim 3.

Claims 2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Seki, Antony and Tati as applied to claim 1, and further in view of Ahluwalia et al. (U.S. Pub. No. 20050193169 A1).
Ahluwalia was cited in a previous Office Action.

As per claim 2, Ben, Seki, Antony and Tati teaches the limitations of claim 1. Ben, Seki, Antony and Tati does not expressly teach wherein the method further comprises: determining, based on the virtual disk address, whether a first physical storage block corresponding to a virtual disk storage block for storing the data block in the virtual disk is included in the physical storage; and releasing the first physical storage block, in response to the first physical storage block being included in the physical storage.
However, Ahluwalia teaches: determining, based on the virtual disk address, whether a first physical storage block corresponding to a virtual disk storage block for storing the data block in the virtual disk is included in the physical storage; and releasing the first physical storage block, in response to the first physical storage block being included in the physical storage (par. 0016 … when a device associated with the process is disconnected from a computing device and the physical memory is released by a memory management system of the operating system (OS). In various embodiments, as a removable device is disconnected from the computing device the memory management system releases the physical address space associated with the removable device according to the operating system's semantics).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching Ben, Seki, Antony and Tati to incorporate the method of releasing physical memory space as set forth by Ahluwalia because it would provide for releasing unused memory storage block previously associated to the virtual disk storage block to use by other processes of the system, with predictable results.

As per claim 7, it is a method having similar limitations as claim 2. Thus, claim 7 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is an apparatus having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as applied to claim 2.

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben, Seki, Antony and Tati as applied to claim 1, and further in view of Xun et al. (U.S. Pub. No. 20100293334 A1).
Xun was cited in a previous Office Action.

As per claim 4, Ben, Seki, Antony and Tati teaches the limitations of claim1. Ben, Seki, Antony and Tati does not expressly teach sending a response for the request to the virtual machine, to indicate the data block being stored into the virtual disk.
However, Xun teaches sending a response for the request to the virtual machine, to indicate the data block being stored into the virtual disk (par. 0006 … a response message can be sent to a requesting node of the multiple nodes in response to receiving from that node a message that requests updated location information for the data in the data store).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching Ben, Seki, Antony and Tati by incorporating the method of sending a response as disclosed by Xun because it would provide for providing a response to a requesting VM that the data has been moved/stored to the destination virtual storage/disk, with predictable results.

As per claim 8, it is a method having similar limitations as claim 4. Thus, claim 8 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is an apparatus having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as applied to claim 4.

Response to Arguments
Applicant's arguments with respect to claims 1, 5 and 9 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195